 TYSON & VAN, INC.Tyson&Van, Inc.andSheetMetalWorkers'InternationalAssociation,AFL-CIO.CaseI I-CA-3634May 23, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCH ANDMEMBERSFANNING AND ZAGORIAOn December 9, 1968, Trial Examiner LloydBuchanan issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within themeaningof the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certainother unfair labor practices alleged in the complaint,andrecommendedthatsuchallegationsbedismissed.Thereafter, theGeneralCounsel filedexceptions to the Trial Examiner's Decision and asupportingbrief,andtheRespondentfiledcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in thiscase, including the exceptions, cross-exceptions andbriefs,and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, asmodified below.We agree that the Respondent violated Section8(a)(1) of the Act in the mannerfound by the TrialExaminer in his Decision.However,we find,contrary to the Trial Examiner, that the Respondentadditionally violatedSection 8(axl) through thefollowing conduct of Supervisor Robertson whichbegan shortly after the Union started organizing theRespondent's plant around May l:'(I) Robertson's interrogation of employee RobertsonMay 6 and on other occasions between May 1and 27 concerning what he thought of the Union;(2)Robertson's interrogation of employee Suggsat varioustimesduring May as to whether or not hewas still for the Union and whether or not theUnion was stillgoing on;(3)Robertson'sadmitted statement to a smallgroup of employees around May 20 that if theywanted a 25 cent pay raise suggested by an'All dates are 1968.141employee they should let him (Robertson) know andhe would see what he could do about it:(4)Robertson's statement to several employeesaround May 24 that top salesman Bost, upon whosesales it was realized by the employees that thecontinuance of the Respondent's business depended,'stated he would quit if the Union got in.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order, theRecommended Order of the Trial Examiner, ashereinmodified, and orders that the Respondent,Tyson & Van, Inc., its officers, agents, successors,and assigns, shall take the action set forth in theTrialExaminer'sRecommendedOrder,assomodified:1.Section l(a) of the Recommended Order shallbe modified to read as follows:"(a)Interrogatingemployeesinamannerconstituting interference, restraint, or coercion, andthreateningemployeeswithrespecttounionactivities and promising and suggesting benefits toinduce employees to reject the Union."2.The first indented paragraph of the notice shallbe modified to read as follows:WE WILL NOT interrogate employees in amanner constituting interference, restraint, orcoercion, or threaten employees with respect tounion activities and promise and suggest benefitsto induce employees to reject the Union.'We find it unnecessary to pass upon the General Counsel's exceptionthatRobertson on May 27 violated Section 8(a)(1) in asking Roberts totellhim who the Union leaders were.There is an unresolved credibilityissue as to whether or not the question was asked,and, in any event, afinding of a violation here would be at best cumulativeTRIAL EXAMINER'S DECISIONLLOYD BUCHANAN, Trial Examiner: The complaintherein (issued July 29, 1968; charge filed May 29, 1968)alleges that the Company has violated Section 8(a)(3) oftheNational Labor Relations Act, as amended, 73 Stat.519, by discharging James W. Suggs and Steve Warren onMay 27, 1968, because of their union and other protectedconcerted activities; and Section 8(a)(1) of the Act by saidacts and by interrogation, threats, informing employeesthat it did not have to bargain with the Union and thatthey couldget a raiseafter they dropped the Union and,topersuade employees to do so, impliedly promisingbenefits.The answer admits the discharges but alleges thatthey were for just cause,and denies the allegations ofviolation.The case was tried before me at Myrtle Beach, SouthCarolina, on September 24 and 25, 1968. General Counselwas heard in oral argument at the conclusion of the trial.Pursuant to leave granted to all parties, a brief has beenfiledby the Company, the time to do so having beenextended.Upon the entire record in the case and from myobservation of the witnesses, I make the following:176 NLRB No. 19 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OFFACT (WITH REASONSTHEREFOR) ANDCONCLUSIONS OF LAW1.THE COMPANYS BUSINESSAND THE LABORORGANIZATION INVOLVEDThe facts concerning the Company's status as a SouthCarolina corporation,thenatureand extent of itsbusiness,and its engagement in commerce within themeaning of the Act are admitted;Ifind and concludeaccordingly.Ialso find and conclude that, as admitted,theUnion is a labor organization within the meaning ofthe Act.II.THE UNFAIR LABOR PRACTICESA. TheAlleged Independent Violationof Section8(aXI)The Union's organizational campaign began about May1.EmployeeWright was chosento bechairman of theorganizing committee,andSuggs andWarrenweredesignated cochairmen.All three were included in a lettersent to theCompany by the Union on May 4 and receivedthenext day,andwhich declared a union majority,requested collective bargaining,and listed the names of 18employees as union committeemen.Employee Roberts testified that on May 6 and severaltimes betweenMay I and 27Supervisor Robertson askedhim what he thought of the Union.Since context ofinterference or of opposition to organizationof the planthas been declared necessary to a finding that interrogationtended'to interfere with protected activities,Robertson'sfurther statement that the men should have a union if theywanted it would bar such a tendency.We note thatRoberts'name was included in the May 4 list of unionsupporters.I find no violation here.Leading to the preparation of a list of employeedemands considered below,Robertson allegedly askedRoberts onMay 27 whothe employee leaders were.Robertson denied this.Whatever the findings with respectto what followed,there being separate allegations, I findno violation by Robertson in this connection.We shallnote that,asidefrom the list of union supporterssubmittedto it,the Company had knowledge that SuggsandWarren actively participated in organization of theplant.Nor was there any reluctance thereafter to indicateunion support and leadership.Suggs testified that for 3 or 4 weeks after May I, andspecifically onMay 8,Robertson asked him, sometimes inthe presence of Warren or Roberts, whether he was stillfor the Union and whether the Union was still going on.Under the circumstances,these questions appeared to betaunts,but hardly serious and not violative.They do bearon the question of company knowledge,of which therecan be no question,as indicated below.Suggs testified further that,about the middle of May,Robertson told him that he had told employeeWard thatthe.Company did not have to bargain with the Unionbecause of the State's right-to-work law.Robertson'sversion is that he told Suggs that the right-to-work lawwould permit the Company to bring in other helpif therewere a strike.Whatever Robertson'smisconception of thelaw, the offense here would lie in an unwarranteddeclaration that the Company would not or did not have'Werewe concerned with actualeffect (cf.Neck's Inc..172 NLRB No.255, and occulonal findings in other cues), there is no evidence of such.to bargain. Beyond the claim made in the May 4 letter,we do not have facts concerning such a possible obligationcertainly neither the obligation nor a refusal is alleged. Iwould not make a supervisor and therefore his employerresponsible for a misstatement of the law, if there was onehere, in this hypothetical situation. I find and concludethat there was no violation here.Another separate allegation, although also connectedwith the list, which we shall next consider, is Robertson'salleged statement thatWarren might be able to get a10-cent raise and his vacation when he wanted it if hewould drop all union activities. According to Robertson,Roberts, in the presence of Warren and Suggs, suggesteda 25-cent raise; and he replied that, if they wanted that,they should let him know and he would see what he coulddo. He denied that he spoke of their dropping the Union.Whether a possible increase asked for by the employeeswas conditioned on dropping the Union need not bedetermined. There is greater and sufficient basis for acredibility finding in connection with a list of increasedbenefits, to which we now turn, the overall finding in thatrespect coveringwhat appears to have been a singleconversationand its followup- this without amultiplicityofallegationsandfindings.IcreditRobertson's denial of Warren's testimony that about May20 the former told him and Suggs that they were doinggood work; they should keep it up and they would receivea raise after the Union was dropped.Roberts testified that on May 27 Robertson suggestedthat he get from the union leaders in writing what itwould take to get them to drop the Union; and that hethereupon put the matter to Suggs and Warren. Whetheror not Robertson suggested that a list of demands orrequests be prepared (we recall that he denied that hespoke of dropping the Union), he authorized Roberts toproceed, and what the latter did in that connection wasreasonably within the authorization. AdmittedlyWarrenthereafter drafted a statement which contained severalproposed additional benefits.Whether or not he hadprepared another list first, which listed other benefits andwas mysteriously lost, might reflect on credibility. Butthat Robertson had suggested that Roberts let him knowconcerning a desired wage increase and thereafter receivedand rejected a, list of desired benefits is clear. (This is acredibility finding.) This was more than a response to anemployee's request. It constituted discussion leading toand receipt of a joint proposal to undermine the Union,which had 'made a claim of majority representation, andtomake bargaining with the Union unnecessary. I findand conclude that this was in violation of Section 8(a)(1),as alleged.Lest an additional violation be claimed on thebasis of Warren's testimony that Robertson told him thatthe men would not benefit by having a union, it may benoted that this was neither included in the detailedallegations in the complaint nor fully litigated.Wright, whose testimony in some respects favored theGeneral Counsel, reflecting his earlier leadership in unionactivities, and in others the Company, told us that he hadmarly conversations concerning the Union with RobertsoninMay and that, as alleged, the latter told him about themiddle of May and several other times that the Unionwould never get into the plant; the Company would closethe door, quit sellingsigns,and cut the hours. I credit thistestimony in the face of Robertson's uncertain denialaboutclosingthe door and his version that he merelyconnected increased wages with increased prices andconsequent inability to meet competition so that hourswould be cut to cut expenses. How shortened hours would TYSON & VAN, INC.143cut expenses and enable the Company better to meetcompetitionwas not explained,and certainly not toWright.This was a violative threat,and I so find andconclude.Related but different is the allegation of threat byBraden,the general manager of the Company's electricaldivision.He denied Roberts'testimony that he hadthreatened that the neon department would close if theUnion gotin.Braden testifiedcrediblythat in,response toRoberts'inquiry concerningthe Company's position withrespect to the Union,he explained only that a radicalchange in cost affects the selling price and could priceproducts out of range and force the Company out ofbusiness.This was not violative.About May 24 Robertson told several employees thatBost,theCompany's top salesman,would quit if theUnion got in, it being recognized that Bost had so toldhim. This latter fact is in marked contrast to the situationin theNecocase,'where it was finally agreed that whatmight otherwise be a valid prediction of indicated fact, ashere,was without evidentiary support and therefore aviolative threat.Robertson's report concerning Bost wassupported by the testimony thatBosthad said it toRobertson.In contrast to my, finding inNeco,ultimatelysustained,Ifind andconclude that Robertson's statementwas not a violative threat.-B.TheAlleged Violationof Section8(aX3)Although 16otherswere listedwith them in theUnion's letter ofMay 4,there is basis in the record forfinding that Suggs and Warren were most active and were,in this small plant, knownby the Companyto be so.Roberts testifiedthat,when he gave Robertson the list ofdesiredbenefits,the latter asked whether Suggs andWarrenwere the leaders.Both Suggs and Warren told usthat on Friday, May 24,Robertson saw employee Holtreading a union pamphlet and remarked that it looked"like some ofWarren'sdoings."More significant thantheir talkconcerning theUnion and their efforts inconnectionwithunion meetings and authorization cards isthe fact thatearlier onMay 24 Suggs and Warren haddistributedunion literature in the company parking lot;thiswas done beforethe workdaybegan and during thelunch period.There isno denial of knowledge that thesetwo were especially active in behalfof the Union. Thedefense isthat theywere discharged for violation ofcompany policyand for insubordination.Warren and Suggs were apprentices and workedtogether, the formerhelping the latter.On May 24 Suggs,withhis electric welder,accidentally burned a hole in thefacing of a sign on which he was working.Although hetestified that the hole was approximately three-fourths ofan inch in size,itprovedby actual measurement to be'Neco Electrical Products Corporation,124NLRB 481,482, 487, asmodified byunreported Order of the Board datedApril 13,1%1, afterremand sub nom.InternationalUnion of Electrical.Radio andMachineWorkers. AFL-CIO v.N.L.R.B..289 F.ld 757 (C.A.D.C.).Even if it wasthere not recognized until late in the history of the case, the point inNecowas that the employer had expressed no more than a baseless feeling thatits customer would sever their connection.Because the distinction betweenthreat and prediction is not always recognized,Iemphasize that in theinstant case the source and basis for the prediction was clearly identifiedand proved,by Robertson's direct testimony.(This last reference is herenoted to avoid another failure to find what appears in the transcript; pagecitations for this and other items can be submitted.)This footnote mayclarifyapointwhich has more than once been misunderstood orincorrectly viewed and on which split decisions have issued.1-11/16 by 1-1/2 inches.Aluminum panel patches can beused to cover such holes:Itwas testifiedwithoutcontradiction,although detailed reference was made toanother sign,which we shall note,thata panel patch isused to repair signsalready erected or tobe remodeled,not on new signs.Subsequent developments,as reconstructed from thecreditedtestimonyof thevariouswitnesses,were asfollows:Informed by Suggs of the hole which he hadburned,Robertson told him to put apatchon it, theninspected it and according to Suggs and Warren termed itOK. Robertson testified thathe told Suggsto try a patchand see whether it would pass,and that he immediatelytold Braden about it and asked him to check and tell himwhathe thoughtabout it.Braden explained thatRobertsonreportedthe damage to him and said that hewould like to repair it and see whetheritwould be OK; apatch was consideredbecause theywere in the busy seasonand despite the practice to deliver new signs without flaws.Here a discrepancy(at least with respect to the timewhen Thompson, the Company'sart director, was toldabout the sign)intruded a§ B1'aden told us that it was lateFriday afternoonwhen Rortsonreported the damage toThompson,who looked at it,while Thompsontestifiedthat it was on Monday,May 27, thatRobertson askedhim to checkthe sign,as he bad done on other occasions.Robertson's version is that he told Bradenon Friday, andthat on Monday the lattersaid that he had checked thesign and that it could not go out; and that Robertson thenasked Thompson, who hadcome intothe office, whereVice President Worrell andBost were,inBraden's words,"for differentreasons,"to look at the damaged panel.Withseveral thus presentin the office, on May 27, thegroup was referredtoby the GeneralCounsel as a"meeting."Thereisno basis,in theface ofBraden'stestimony,for adopting any implicationthatWorrell andBost had discussed theseemployees.Ihave notoverlookedRobertson's examination of thesign withits 2-5/8-inch patchand his statement to SuggsandWarrenthatitwasOK, asthe latter two testified.But Thompson,afterRobertson asked him to look at thesign,examined it himself and decidedthatitwas notpassable. Had he been willing to make an exception to therule that a new sign does not go out with a patch, hetestifiedthat he hadnever seen a larger hole damage in anew sign and thatconcern for the Company's reputationdid not permit him to passthe work.Considerabletime was spent at the hearing in referenceto and comparisonwith a YogiBear's sign, which hadbeen erected early in May although it containedtwo holes,Thompsondeclared that these holes are not visible sincetheyarebehindachannel letterwhichprotrudesapproximately 2 inches fromthe face ofthe sign. At therequest of and 'accompaniedby counsel for both parties, IinspectedtheYogiBear's sign as erected. Before suchinspection I noted on the recordthatpeople driving'bywould be less apt to notice a patch than would I whilestanding there and lookingfor it. This, of course,appliesalso to the Sea Squires sign in issue;but with thegeneralrule agaittst patches on new signs, it explains acceptanceby the YogiBear's signs purchaser,who was anxious forearly deliveryof several such signsand approved themafter visual inspection.At the YogiBear's site I read to counsel what I hadnoted.Therewere no suggestions or requests forcorrection,modification,or addition to my findings, andthey were thereafterstated onthe record.Idid not, from 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDmy own observation, see evidence of repair. After thelocationof the repairs was pointed out to me, I didperceive two discs apparently 1-1/2 inches in diameter,one-third of each covered by the block letter "I" in"Yogi." I declared at the site my doubt that, had myattention not been called to them,Iwould have noted thepatches had I examined the sign for minutes.Beyond the greater size,exposure,and observability ofthe patch on the Sea Squires sign,the fact is that a newshieldwas constructed and the damaged one not used.There is no basis for a finding other than that this wasdone in the valid exercise of the Company'sbusinessjudgment.Iwouldnotundertake to question theCompany's judgment, and there is no sufficient basis forfinding that rejection of the panel was a pretext fordischarging Suggsand Warren.Itmay be argued that Robertson's order that the workbe redone after his alleged earlier OK of the patchreflected knowledge of the leaflet distribution by SuggsandWarren before work and during the lunch period onMay 24. But aside from the testimony concerning patcheson new signs generally and the prominence of the patchon this one,not only is knowledge of their earlier unionactivitiesattributableto the Companyas we have seen,but they had distributed union literature before the holewas burned and of course before there could be anyquestion of approval which might later be withdrawn. Ifwe attribute knowledge of union activities,we cannotignore that same or similar knowledge and infer that itwas later acquired when no change in knowledge isindicated.With the need to redo the panel established, RobertsontoldSuggsandWarren that they would have to do thework on their own time. Both refused to work on theirown time.When Robertson pointed out that this wascompany policy, they denied it. Each testified that he hadnever heard of such a policy. Employee knowledge ofpolicy may bear on credibility with respect to existence ofsuch policy; alleged knowledge or lack of knowledgeneither proves nor negates the policy.Lest it be deemed"overlooked,"Inote here that whether or not Suggs orWarren, or both, attached profanity to their refusal orchallenged Robertson to fire them is immaterial since suchstatements,ifmade, are not claimed to have prompted thedischarges.On the other hand, no great point beyond theissueof policy was made at the trial with respect toWarren's responsibility for redoing the job.He and Suggsworked together as a team,and it cannot be found that itwasdiscriminatorytoholdthat,whatevertheresponsibility to complete the job, it was joint.The issue here is whether it was company policy torequire that the work be done on the employees' time, orwhether insistence on that was now discriminatory. Onbehalf of the Company, it was testified that at least sinceFebruary 1967 (from Wright's testimony, apparently forat least the 5 years that he had been there; fromThompson's, for 6 or 7 years) it was company policy todismiss an employee guilty of repeated negligent mistakes;wheremistakesarenotfrequent,theemployee ispermitted to correct them on his own time, the Companyfurnishing thematerial;andwhere he refuses so tocorrect,dismissal is "automatic."Wright, called by the General Counsel, testified that hehad been told many times that it was company policy thata man repair damage on his own time;no such rule wasever given to him in writing;"it is justcompany policy,"and it had been "enforced upon" him when he made amistake. He also told us that Worrell had once told himthat another employee would be fired if he did not make arepair on his own time. Without citing other specificinstances or suggesting that any which he had cited wereconnected with union activities,Wright declared generallythat "it depends on what type of sign, how quick it hasgot to go out, who the party is." Asked to nameemployees who had been paid while making repairs, henamed only Holt,who had patched theYogiBear's signnoted above. Again without reference to union activities,Wright stated his impression that the rule or policy wasnot equally enforced. The evidence here indicates the typeof sign and the clear unacceptability, as I could observe it,of a patch.Suggs himself testified that,although he hadnever heard of such a rule, another employee told himthat he had redone some work on his own time. Withrespect to the YogiBear'ssign,itisclear that suchpatches takea very fewminutes,and the Companypermits that; replacement of the Sea Squires panel tookapproximately 4-1/2 hours. Roberts testified that he neverheard of the alleged policy but that he had once beencompelled to redo a job on his own time.The evidence indicates the existence of a policy asdescribed particularly by Braden. Nor does it appear thatany rule or practice was discriminatorily applied againstSuggs and Warren. While it is also clear that there hadbeen no formal announcement and that they had not beentold about it, it had been followed and they knew of it.The issue at this point is not the fairness of such a policy,but whether the Company acted differently with respect toSuggs and Warren and discriminated against them; and ifso,because of union activities.Discrimination has notbeen shown. Exception made where repair (not redoing)takes a few minutes, as distinguished from half a day, isminimal and reasonable,and does not negate the existenceof the policy described. It certainly is not so unreasonableas to warrant a finding of pretext' and absence of theclaimedpolicy.Even were it suspected and inferred that the Companywelcomed the termination of these two employees, wecould not, and I do not, find that their union activitycontributed to or affected the decision to discharge them;nor,more specifically, that but for such activity theCompany would not have discharged them on their refusalto redo the sign on their own time.There is no basis for questioning Robertson's decisionthat the damage resulted from negligence.While suchnegligence was not Warren's, he and Suggs worked as ateam; as a -team they would redo the job, and Suggswould be as liable for it had Warren been the negligentone.Both now refused, and it does not appear thatWarren (or the General Counsel) claimed that he was lessliable or questioned his responsibility for redoing the workbeyond the issue whether he should be paid for the timespent.Itwould appear from Suggs' uncertain denial that hedid challenge Robertson to fire him. Whether or not unionactivities had thus emboldened him, I find and concludethat it was the refusal to redo the work, not companydiscrimination,which caused these discharges. It mayindeed be that the Union and their own activity imbuedSuggs and Warren with an excess of valor and a minimumof discretion; this we/need not decide. Evidence of otherinsubordination appears in Suggs'working a while onSaturday,May 4, and then leaving without informingRobertson or receiving permission to leave. But this was'Cf.CenturyBroadcastingCorporation.171 NLRB No 78. TYSON & VAN, INC.not referred to on May 27 or declared to have contributedto the decision to discharge.RECOMMENDED ORDERUpon the basisof the foregoing findingsof fact andconclusions of law,and upon the entire record in the case,Irecommend that the Company, Tyson & Van, Inc.,MyrtleBeach,SouthCarolina,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Threatening employeeswithrespect to unionactivities and suggesting benefits to induce employees toreject the Union:(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise of therights guaranteed in Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a) Post at its place of business in Myrtle Beach, SouthCarolina,copiesoftheattachednoticemarked"Appendix."' Copies ofsaid notice,on forms provided bytheRegional Director for Region 11, shall be posted bytheCompany,afterbeingdulysignedbyitsrepresentative, immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places,including all places where notices toitsemployees are customarily posted. Reasonable stepsshall be takenby the Companyto insure that said noticesare not altered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 11, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.'Ifurther recommend that the complaint be dismissedinsofar as it alleges violation of Section8(a)(3) of the Act.'In the event that this Recommended Order isadopted bythe Board, thewords "a Decisionand Order"shall be substituted for the words "theRecommendedOrder of aTrial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords"a Decree of the United StatesCourt ofAppeals Enforcing an Order"shallbe substitutedfor thewords "aDecision and Order."'In the event that this Recommended Order isadopted bythe Board,this provision shall be modified to read:"Notify theRegional Director forRegion 11, in writing,within 10 days from the dateof thisOrder, whatsteps Respondent has taken to comply herewith."145APPENDIXNOTICETo ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT interfere with, restrain, or coerceemployees by threats or unlawfulsuggestionof benefits.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the right to self-organization, to form labororganizations,to join or assist Sheet Metal Workers'InternationalAssociation,AFL-CIO, or any otherlabororganization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargainingor other mutual aid or protection, or torefrain from any or all such activities.All our employees are free to become or remain, orrefrain from becoming or remaining, members of SheetMetalWorkers' International Association, AFL-CIO, orany other labor organization.DatedByTYSON & VAN, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice, 16th Floor,WachoviaBuilding,301NorthMainStreet,Winston-Salem,NorthCarolina27101,Telephone919-723-2300.